Citation Nr: 1121430	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-36 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran made an irrevocable election for educational assistance under Chapter 33, Title 38, United States Code, in lieu of benefits under Chapter 30. 



ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The April 2010 decision denied the Veteran's request to revoke her election of educational assistance under Chapter 33, Title 38, United States Code, in lieu of benefits under Chapter 30.


FINDING OF FACT

In making an election to receive Chapter 33 educational assistance in lieu of Chapter 30 benefits, the Veteran did not acknowledge that the election was irrevocable.


CONCLUSION OF LAW

The criteria for an irrevocable election to receive educational assistance under Chapter 33 in lieu of benefits under Chapter 30 were not met. 38 U.S.C.A. § 3301 (West Supp. 2010); 38 C.F.R. § 21.9520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2005, the Veteran applied for and was granted educational assistance benefits under Chapter 30, Title 38, United State Code, commonly referred to as the Montgomery GI Bill (MGIB).  See generally 38 U.S.C.A. § 3001 (West 2002); 38 C.F.R. § 21.7500 (2010).

In March 2010, after using some Chapter 30 educational assistance benefits, the Veteran applied for benefits under Chapter 33, Title 38, United States Code, commonly referred to as the Post-9/11 GI Bill.  See generally 38 U.S.C.A. § 3301 (West Supp. 2010); 38 C.F.R. § 21.9500 (2010).  Later in March 2010, she was granted Chapter 33 benefits.  Thereafter, the Veteran attempted to revoke her election and continue with Chapter 30 benefits.

When an individual elects to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, the election is irrevocable and eligibility under Chapter 30 is relinquished.  See 38 C.F.R. § 21.9520(c)(1).  Under 38 C.F.R. § 21.9520(c)(2), an individual may make the election to receive Chapter 33 benefits by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense, or submitting a written statement that includes the following:  (i) identification information (including name, social security number, and address); (ii) if applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the other applicable chapters (such as MGIB); (iii) the date the individual wants the election to be effective; and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed").

In applying for Post-9/11 GI Bill benefits, the Veteran met three of the requirements for making an irrevocable election under 38 C.F.R. § 21.9520(c)(2).  However, the record does not reflect that she acknowledged that the election was irrevocable.  There is no language in the application that she submitted that constitutes an acknowledgement that she was making an irrevocable election.

The Board notes that VA Form 22-1990 was revised in October 2010 to include a certification that an election of Chapter 33 benefits is irrevocable and may not be changed.  Nonetheless, the regulatory provisions of 38 C.F.R. § 21.9520(c)(2) were already in place when the Veteran made her request for change, and the application that the Veteran submitted in March 2010 did not include this type of language and she did not submit any other statement that may be construed as an acknowledgement that her election was irrevocable.  Additionally, prior to receiving notification that she was eligible for Chapter 33 benefits, the Veteran contacted the RO and stated that she wished to have the processing of her application for Chapter 33 benefits stopped.

In consideration of the evidence of record, the Board finds that, in attempting an election to receive Chapter 33 educational assistance in lieu of Chapter 30 benefits, the Veteran did not acknowledge that the election was irrevocable.  Without such an acknowledgment, the criteria for an irrevocable election have not been met.  See 38 C.F.R. § 21.9520(c)(2)(iv).  Therefore, educational assistance benefits must be provided to the Veteran as though the request for Chapter 33 benefits had never been made.


ORDER

The appeal is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


